Citation Nr: 1044725	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  98-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increase in the ratings for eczema, tinea 
versicolor, and tinea pedis, currently assigned staged ratings of 
10 percent prior to February 6, 2007, and 30 percent from that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1987 to February 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) which, in pertinent part, 
granted service connection for skin rash, rated 0 percent, 
effective from March 1996.  A March 2002 rating decision 
increased the rating for the veteran's service connected skin 
disability (recharacterized as eczema, tinea versicolor, and 
tinea pedis) to 10 percent, also effective from March 1996.  In 
February 2003, a videoconference hearing was held before the 
undersigned.  A transcript of that hearing is associated with the 
claims file.  In June 2003 the case was remanded for further 
development.  An August 2007 rating decision increased the rating 
to 30 percent, effective February 6, 2007 (the day of a VA 
examination).  In June 2008, the case was remanded again for 
further development.  In February 2009 the case was remanded for 
noncompliance with the June 2008 remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).


FINDING OF FACT

By March and May 2009 letters pursuant to the Board's February 
2009 remand, the Veteran was requested to provide identifying 
information and releases needed to secure pertinent outstanding 
evidence necessary to adjudicate his claim of increased ratings 
for eczema, tinea versicolor and tinea pedis; he has not 
responded.


CONCLUSION OF LAW

By failing to submit evidence (identifying information and 
releases) requested in connection with his claim seeking 
increases in the ratings for eczema, tinea versicolor and tinea 
pedis within a year following the date of the request, the 
Veteran has abandoned the claim, and his appeal in this matter 
must also be considered abandoned.  38 U.S.C.A. §§ 5107, 
7105(d)(5) (West 2002); 38 C.F.R. § 3.158 (a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  

Multiple letters, and most recently, pursuant to the February 
2009 Board remand, in May 2009 the Veteran was provided notice of 
evidence needed to support his claim and advised of his and VA's 
responsibilities in the development of the claim.  

Regarding VA's duty to assist, the RO has obtained all available 
service treatment records (STRs) and some records of postservice 
treatment.  As explained below, further pertinent (and perhaps 
critical) evidence is outstanding.  However, such evidence cannot 
be obtained without the Veteran's cooperation (by providing 
identifying information and authorizations for releases of 
records).  The RO attempted to secure such from the Veteran.  He 
did not respond, and further development could not proceed 
without his response.  Notably, he was afforded several VA 
examinations.  Given the circumstances, VA has met its assistance 
obligations.  No further assistance is required.  

Factual Background and Analysis

Where evidence requested in connection with an original claim or 
a claim for increase is not furnished within 1 year after the 
date of request, the claim will [emphasis added] be considered 
abandoned.  38 C.F.R. § 3.158(a).

When the case was previously before the Board, it was noted that 
apparently contemporaneous VA examinations in February 2004, one 
by VA and another by a private physician whose report was 
submitted in support of the Veteran's claim described physical 
findings that were widely variant, and could not be reconciled 
(on their face).  As the private physician had indicated that he 
was seeing the Veteran for "management" of "persistent" 
symptoms, the Board found that records of the private treatment 
would constitute critical evidence in the matter at hand.  The 
June 2008 Board's remand directed the RO/AMC to send the Veteran 
a letter asking him to identify all providers of treatment or 
evaluation he received for skin disability from March 1996 to the 
present, and to provide releases for records of any private 
treatment he received during such time.  The RO was then to 
secure copies of the complete records of all skin 
evaluation/treatment the Veteran had identified, to specifically 
include the records from B.S., M.D. at Scripps Clinic (whose 
March 1, 2004 dated report is associated with the claims file).  

The case was remanded again in February 2009, as the Veteran had 
not been notified of the provisions of 38 C.F.R. § 3.158 as 
ordered by the June 2008 remand.  He was advised of the 
consequences of a failure to cooperate with the development (i.e. 
that the claim would be considered abandoned under 38 C.F.R. 
§ 3.158).  Pursuant to the remand instructions, the RO (by 
letters in March and May 2009) asked him to submit or identify, 
and provide releases for VA to secure, the records sought 
(specifically including those  from Dr. B.S.).  He has not 
responded; the letters were not returned as undelivered.

The governing regulation in these circumstances (38 C.F.R. 
§ 3.158(a)) is clear and unequivocal, and mandates that the claim 
(and appeal) be considered abandoned.  Consequently, the Board 
finds no recourse but to conclude that the Veteran has abandoned 
his claim.  See 38 C.F.R. § 3.158 and Hyson v. Brown, 5 Vet. App. 
262 (1993).  The duty to assist is not a one-way street.  A 
veteran cannot passively wait for assistance in those 
circumstances where his cooperation is needed for evidentiary 
development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), 
nor can he deliberately choose to ignore requests for critical 
pertinent information, as appears to be the case here.  In light 
of the abandonment of the appeal, there is no allegation of error 
of fact or law for appellate consideration.  Under 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed. 


ORDER

Because the Veteran has abandoned his claim in the matter, the 
appeal seeking increases in the ratings for eczema, tinea 
versicolor, and tinea pedis is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


